DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019).  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.  Id

Claim 1-3, 10, 12-13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.  
Considering the method of independent claim 18 as representative of independent claims 1, 12, and 18 (which all recite identical steps despite being directed to different statutory matter), the claims are directed to: detecting a lesion from an image of a prostate gland; generating a mapping of the lesion from the image to a sector map, the generating the mapping of the lesion comprising identifying a depth region of the lesion, wherein the depth region indicates a location of the lesion along a depth axis; providing the sector map comprising a representation of the lesion within the prostate gland mapped from the image to the sector map; and displaying the sector map with the representation of the of the lesion within the prostate gland. 
Notably, each of these steps can be performed mentally with the aid of pen and paper. For example, a radiologist can visually identify lesions in an MRI image of a patient’s prostate gland. The radiologist can then mentally map and draw the lesion on a PIRADS sector map after identifying whether the lesion is in the base, mid, or apex depth regions of the prostate. The radiologist can then provide and display the PIRADS sector map on which the lesion has been drawn to another radiologist for confirmation of diagnosis aided by the PIRADS system. As such, the description in the independent claims is an abstract idea. 
The only additional elements recited in the independent claims are a memory to store instructions and a processor to execute the instructions (claim 1) and a non-transitory machine-readable storage medium comprising instructions that, in response to execution by a processor, cause the processor to perform the method steps (claim 12). The Examiner notes that the courts have found claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the mind (MPEP 2106.04(a)(2)(III)(C)). The additional elements of the claims are generic computer features which perform generic computer functions. Therefore, despite the additional elements, the claims still recite a mental process. Accordingly, the analysis under prong one of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Moreover, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the claims do not recite an improvement in the functioning of a computer or other technology or technical field, the claimed steps are not performed using a particular machine, the claimed steps do not effect a transformation, and the claims do not apply the judicial exception in any meaningful way beyond generically linking the use of the judicial exception to a particular technological environment (See MPEP 2106.04(d)). Therefore, the analysis under prong two of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the machine-readable storage medium of claim 12 and the processor and memory of claim 1 are generic computer features which perform generic computer functions that are well-understood, routine, and conventional and do not amount to more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation, and mere implementation on a generic computer does not add significantly more to the claims. Accordingly, the analysis under step 2B of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
For all of the foregoing reasons, independent claims 1, 12, and 18 do not recite eligible subject matter under 35 USC 101.
	
Dependent claims 2-11, 13-17, and 19-20 are dependent on one of independent claims 1, 12, and 18, and therefore include all the limitations of these respective independent claims. Therefore, claims 2-11, 13-17, and 19-20 recite the same abstract idea of a mental processes which can be performed in the human mind with the aid of pen and paper.
Claim 2 merely describes the sector map as providing classification information. The PIRADS sector map is known to do just that. Thus, claim 2 merely recites extra-solution activity that does not integrate the abstract idea into a practical application or add significantly more.
Claim 3 merely describes the image data and thus recites the same abstract idea (mental process).  The features of claim 3 do not integrate the abstract idea into a practical application or add significantly more. The same analysis applies to claim 13.
Claim 10 merely describes the image data and thus recites the same abstract idea (mental process).  The features of claim 3 do not integrate the abstract idea into a practical application or add significantly more.
However, claims 4-9, 11, 14-17, and 19 further describe the mapping of the lesion to the sector map using steps that go beyond a mental process. Further, as discussed in [0132] of the specification of the subject application, this underlying technology for performing the mapping increases the accuracy of prostate cancer diagnosis. Since the additional elements in these claims constitute an improvement in the technical field of prostate diagnosis, the additional elements integrate the abstract idea into a practical application. Thus, claims 4-9, 11, 14-17, and 19 comply with the requirements of 35 USC 101.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Accuracy and Agreement of PIRADSv2 for Prostate Cancer mpMRI: A Multireader Study” by Greer et al. (hereinafter “Greer”) in view of U.S. Patent Application Publication No. 2018/0024995 to Choi et al. (hereinafter “Choi”).
As to independent claim 1, Greer discloses an apparatus for providing a prostate condition diagnosis (Abstract and Introduction discloses that Greer is directed to diagnosing prostate cancer lesions on multiparametric MRI) comprising: detect a lesion from an image of a prostate gland; generate a mapping of the lesion from the image to a sector map (p. 580 col. 2 discloses identifying lesions in the mpMRI image and mapping those lesions to a PIRADSv2 sector map), the generating the mapping of the lesion comprising identifying a depth region of the lesion, wherein the depth region indicates a location of the lesion along a depth axis (Fig. 1 shows that the lesion mapping comprises identifying the lesion in the base, mid, and apex depth regions; these regions represent the upper third, middle third, and lower third of the prostate, respectively). 
Greer discloses that the lesion detection and mapping to the PIRADS sector map is performed by radiologists, rather than by a computer system. That is, Greer does not expressly disclose that the apparatus includes a memory to store instructions; and a processor to execute the instructions to perform the disclosed functions. Greer also does not expressly disclose that the lesion data from the image that has been registered to the sector map is displayed. That is, Greer does not expressly disclose instructions to provide the sector map comprising a representation of the lesion within the prostate gland mapped from the image to the sector map. 
Choi, like Greer, is directed to diagnosing a lesion in a medical image (Abstract and [0011]). Choi discusses the problems that arise when performing such diagnosis manually (as taught by Greer), and therefore proposes a solution of utilizing a computer ([0004, 0007-0011]). In particular, Choi discloses that the system extracts a lesion from a medical image, registers the lesion image to a body map, and performs the diagnosis based on the registered lesion image and body map ([0037-0053]). Choi further discloses displaying the lesion image registered with the body map ([0036, 0057]). Also, Choi discloses that the computer performing the disclosed algorithm does so based on program instructions executable by a processor ([0038, 0180]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greer to perform the lesion extraction and mapping of the lesion to the sector map automatically using a computer having a processor that executes instructions stored in memory and to display the registered image, as taught by Choi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve diagnosis consistency ([0004] of Choi).

As to claim 2, the proposed combination of Greer and Choi further teaches that the sector map provides a classification of the lesion mapped from the image, the classification to provide an assessment of prostate gland health (p. 580, col. 2 of Greer discloses that the sector map provides a PIRADSv2 score of each lesion based on sector location and lesion morphology; Abstract discloses that the PIRADSv2 score is indicative of prostate cancer). 

As to claim 3, the proposed combination of Greer and Choi further teaches that the depth region is identified using an apex region, a mid region, and a base region of the prostate gland (Fig. 1 of Greer discloses that lesions are detected in the base, mid, and apex regions of the prostate). 

As to claim 10, Greer does not expressly disclose that the image comprises a three-dimensional volume. However, Choi discloses that the medical image may be a 2D or a 3D image ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greer to use a 3D image, as taught by Choi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance diagnosis accuracy. 

As to independent claim 12, Greer discloses detect a lesion from an image of a prostate gland; generate a mapping of the lesion from the image to a sector map (p. 580 col. 2 discloses identifying lesions in the mpMRI image and mapping those lesions to a PIRADSv2 sector map), wherein the generating the mapping of the lesion comprises identifying a depth region of the lesion, wherein the depth region indicates a location of the lesion along a depth axis (Fig. 1 shows that the lesion mapping comprises identifying the lesion in the base, mid, and apex depth regions; these regions represent the upper third, middle third, and lower third of the prostate, respectively).
Greer discloses that the lesion detection and mapping to the PIRADS sector map is performed by radiologists, rather than by a computer system. That is, Greer does not expressly disclose that the apparatus includes a non-transitory machine-readable storage medium comprising instructions that, in response to execution by a processor, cause the processor to perform the disclosed functions. Greer also does not expressly disclose that the lesion data from the image that has been registered to the sector map is displayed. That is, Greer does not expressly disclose instructions to provide the sector map comprising a representation of the lesion within the prostate gland mapped from the image to the sector map; and display the sector map with the representation of the of the lesion within the prostate gland. 
Choi, like Greer, is directed to diagnosing a lesion in a medical image (Abstract and [0011]). Choi discusses the problems that arise when performing such diagnosis manually (as taught by Greer), and therefore proposes a solution of utilizing a computer ([0004, 0007-0011]). In particular, Choi discloses that the system extracts a lesion from a medical image, registers the lesion image to a body map, and performs the diagnosis based on the registered lesion image and body map ([0037-0053]). Choi further discloses displaying the lesion image registered with the body map ([0036, 0057]). Also, Choi discloses that the computer performing the disclosed algorithm does so based on program instructions stored on a computer-readable medium and  executable by a processor ([0038, 0180]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greer to perform the lesion extraction and mapping of the lesion to the sector map automatically using a computer having a processor that executes instructions stored on a computer-readable medium and to provide and display the registered image, as taught by Choi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve diagnosis consistency ([0004] of Choi).

Claim 13 recites features nearly identical to those recited in claim 3. Accordingly, claim 13 is rejected for reasons analogous to those discussed above in conjunction with claim 3. 

Independent claim 18 recites a method for computer-aided prostate condition diagnosis, the method comprising steps recited in independent claim 12. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 12. 

Claims 4-5, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Choi and further in view of U.S. Patent Application Publication No. 2008/0107323 to Ratner et al. (hereinafter “Ratner”).
As to claim 4, the proposed combination of Greer and Choi does not expressly disclose that the generating the mapping comprises calculating one or more polar coordinates relative to a center of the lesion in the image. 
Ratner, like Greer, is directed to diagnosing cancer in suspect regions of a medical image of a subject (Abstract). Ratner discloses calculating polar coordinates of the center of a malignancy in the image prior to conversion into normalized Cartesian coordinates ([0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Greer and Choi to calculate polar coordinates relative to the center of the malignancy (lesion) in the image, as taught by Ratner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately localize the lesion. 

As to claim 5, the proposed combination of Greer, Choi, and Ratner further teaches that the generating the mapping comprises computing a normalized radius based on the center of the lesion in the image ([0087] of Ratner discloses normalizing the polar coordinates of the center of the malignancy; polar coordinates are comprised of radius and angle). 

Claims 14-15 recite features nearly identical to those recited in claims 4-5, respectively. Accordingly, claims 14-15 are rejected for reasons analogous to those discussed above in conjunction with claims 4-5, respectively. 

Claim 19 recites features nearly identical to those recited in claims 3-5 combined. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claims 3-5.

Claims 6-9. 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Choi and Ratner and further in view of U.S. Patent Application Publication No. 2018/0132726 to Dickie et al. (hereinafter “Dickie”).
As to claim 6, the proposed combination of Greer, Choi, and Ratner does not expressly disclose that the generating the mapping comprises computing a de-normalized radius based on the normalized radius and one or more dimensions of the sector map. 
Dickie, like Choi, is directed to the registration of medical images (Abstract and [0090]). Dickie discloses that, when performing the registration of two images, the dimensions in the second image are scaled into units of the first image ([0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Greer, Choi, and Ratner to scale the dimensions (including radius) of the medical image based on the dimensions of the second image (analogous to Greer’s sector map and Choi’s body map), as taught by Dickie, such that the radius is scaled (de-normalized) based on the sector map dimensions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately register the medical image with the sector map. 

As to claim 7, the proposed combination of Greer, Choi, Ratner, and Dickie further teaches that the generating the mapping comprises computing cartesian coordinates that represent the lesion and a diameter of the lesion within the sector map ([0078] of Ratner discloses that the normalized polar coordinates are converted into normalized Cartesian coordinates of the malignancy (lesion); [0109] of Choi further discloses that the diameter of the lesion is calculated and displayed; the reasons for combining the references are analogous to those discussed above in conjunction with claim 4). 

As to claim 8, the proposed combination of Greer, Choi, Ratner, and Dickie further teaches that the providing the sector map comprises transmitting the sector map and the representation of the mapping of the lesion to the sector map to a display device, wherein the representation of the mapping of the lesion comprises the cartesian coordinates of the lesion and the de-normalized radius of the lesion ([0036, 0057] of Choi further discloses that the medical information providing apparatus 100 provides the lesion image registered with the body map for display; [0078] of Ratner discloses calculating polar coordinates (including radius) of the center of a malignancy in the image prior to conversion into normalized Cartesian coordinates; [0090] of Dickie discloses that, when performing the registration of two images, the dimensions in the second image (including the normalized radius) are scaled into units of the first image; the reasons for combining the references are analogous to those discussed above in conjunction with claim 6).

As to claim 9, the proposed combination of Greer, Choi, Ratner, and Dickie further teaches that the display device is electronically coupled to the apparatus or wherein the display device is coupled to a remote device that receives the sector map and the representation of the mapping of the lesion to the sector map from the apparatus ([0036, 0057] of Choi further discloses that the medical information providing apparatus 100 provides the lesion image registered with the body map for display which requires electronic coupling between the apparatus 100 and the display device). 

Claims 16-17 recite features nearly identical to those recited in claims 6-7, respectively. Accordingly, claims 16-17 are rejected for reasons analogous to those discussed above in conjunction with claims 6-7, respectively. 

Claim 20 recites features nearly identical to those recited in the combination of claims 6 and 7. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claims 6 and 7. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Choi and further in view of “Emergence of Digital Twins” by Datta (made of record in parent U.S. Patent Application No. 16/196,887; hereinafter “Datta”) and U.S. Patent Application Publication No. 2018/0075597 to Zhou et al. (hereinafter “Zhou”).
As to claim 11, the proposed combination of Greer and Choi does not expressly disclose that the processor is to generate the mapping of the lesion by using a digital twin, and wherein the processor is to generate a score using a machine learning technique and the provided sector map comprising the representation of the mapping.
Datta discloses combining patients and medical devices to create digital twins in order to assess physiological conditions (Section 2.2.2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Greer and Choi to model the patient’s prostate gland using a digital twin, as taught by Datta, to arrive at the claimed invention. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to determine previously unobtainable patterns (Section 2.2.2 of Datta). 
The proposed combination of Greer, Choi, and Datta does not expressly disclose that the processor is to generate a score using a machine learning technique and the provided sector map comprising the representation of the mapping.
Zhou, like Greer, is directed to diagnosis of prostate lesions in medical images based on PIRADS (Abstract, [0061]). Zhou discloses that the tissue diagnosis is performed by a machine learning classifier that is trained using the PIRADS sector map for labeling the ground truth samples ([0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Greer, Choi, and Datta to perform the lesion classification using machine learning according to the PIRADS sector map, as taught by Zhou, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately diagnose prostate cancer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663